Exhibit RESTRUCTURING AGREEMENT This RESTRUCTURING AGREEMENT (this “Agreement”) is made and entered into as of February 11, 2009 by and between the following parties: (a)[the undersigned Holder] (the “Undersigned Holder”) [Note:Format of section (a) will be adjusted based on what securities are held by the Undersigned Holder]; and (b)Charter Communications, Inc., a Delaware corporation (“CCI”), and each of its direct and indirect subsidiaries identified on the signature pages attached hereto (collectively, the “Company” and the Undersigned Holder and the Company, each, a “Party”, and collectively, the “Parties”). RECITALS WHEREAS, the Company has determined that a restructuring of certain of its obligations is in the best interests of its stakeholders; WHEREAS, other holdersof certain claims under that certain 11% Senior Notes Indenture dated as of September28, 2005 (each, a “Consenting 11% Old Senior Note Holder”), by and between CCH I, LLC and CCH I Capital Corp., as issuers, Charter Communications Holdings, LLC, as parent guarantor, and The Bank of New York Trust Company, N.A., as trustee (the “11%Indenture”), each of whom are unaffiliated parties, are party to other restructuring agreements with the Company; WHEREAS, other holders of certain claims under that certain 11% Senior Notes Indenture dated as of September14, 2006 (each, a “Consenting 11% New Senior Note Holder”), by and between CCH I, LLC and CCH I Capital Corp., as issuers, Charter Communications Holdings, LLC, as parent guarantor, and The Bank of New York Trust Company, N.A., as trustee (the “11%Supplemental Indenture”), each of whom are unaffiliated parties, are party to other restructuring agreements with the Company; WHEREAS, other holders of certain claims under that certain 10.25% Senior Notes Indenture dated as of September14, 2006 (each, a “Consenting 10.25% Old Senior Note Holder”), by and between CCH II, LLC and CCH II Capital Corp., as issuers, Charter Communications Holdings, LLC, as parent guarantor, and The Bank of New York Trust Company, N.A., as trustee (the “10.25% Indenture”), each of whom are unaffiliated parties, are party to other restructuring agreements with the Company; WHEREAS, other holders of certain claims under that certain 10.25% Senior Notes Supplemental Indenture dated as of July2, 2008 (each, a “Consenting 10.25% New Senior Note Holder” and together with the Undersigned Holder, the Consenting 11% Old Senior Note Holders, the Consenting 11% New Senior Note Holders and the
